Title: To James Madison from George W. Erving, 10 June 1809
From: Erving, George W.
To: Madison, James


No 42   Private
Dear Sir
Cadiz June 10. 1809
I had the honor to write to you on the 5t May, since then I have received a letter from Mr Smith, dated April 1st, in which he acquaints me that you have disapproved of the agreement made some months since between Mr Yznardi & Mr Hackley respecting the management of this consulate: that agreement is consequently now annulled: in the month of Jany soon after it had been formed, I found that Mr Meade, with whose character I beleive that you have been made sufficiently acquainted, in resentment at an arrangement which as he supposed deprived him of any hope of obtaining this consulate, to which it seems he had ventured to aspire, had commenced the same sort of opposition to Mr Hackley that he had so long practiced against Mr Yznardi; & having received some intimation of the agreement in question, he had denounced it to his countrymen as a corrupt sale of office &c; therefore to make the transaction more regular, & to enable Mr Hackley to act with due effect in the office, it seemed necessary that Mr Yznardi shoud give him such a commission as is usually given by the consuls to their deputies, this was done, & it received the approbation of the Spanish government in the usual form.

Mr Hackley therefore remains for the present as the vice-consul of Mr Yznardi under that commission, no other agreement subsisting between them.
I have taken the liberty in a former letter to lay before you the motives which actuated me in proposing the arrangement in question to those gentlemen; I did not chuse, nor indeed did they desire that the contract shoud be concealed from you, but I doubted whether it woud be approved of; it seemed to me however, on the grounds before submitted, that the public service absolutely required that some alteration shoud be made, & this was the best arrangement which coud be effected at the time, for Mr Hackley woud on no consideration consent to place himself under the controul of Mr Yznardi; & now he has only consented to it for the moment, at my persuasion, & in the hope that as Mr Yznardi has himself proposed that you woud be pleased to change their respective destinations, you may think proper to admit that proposition: indeed having removed his family from St Lucar & established it at Cadiz, in consequence of which he has already obtained considerable business as a merchant, it woud be ruinous to him to return to St Lucar, where by all accounts there is scarcely any thing to do; he has however a Vice-Consul there. Nevertheless I forsee that no efforts of mine will avail to maintain a good understanding between these two gentlemen for any considerable time. Mr Yznardi will now & then visit Cadiz, a certain point of honor, a desire to exercise his controuling power, & a persuasion of his own superior management, will lead him on those occasions to direct his vice-consul; & this has no opinion of the others management, & has also his point of honor which will not let him submit to the controul; in fine he will not act as Mr Yznardis vice-consul unless the latter will rely entirely on his judgement & ability in the direction of the affairs. If therefore Sir you shoud conclude to make the change proposed by Mr Yznardi in his late letter to you, allow me to recommend that it be effected soon.
In the official letter to Mr Smith with which I propose to accompany this, I shall have occasion to transmit a very interesting document, being a decree of the Supreme Junta respecting the assembling of the cortes; this has been selected from several projects formed in the committee of the Junta (at the head of which is Iovellanos) which has been for some time past charged with this important matter; one of those projects (in Manuscript) supposed to be the work of Iovellanos himself I have been fortunate Enough to obtain; it contains so many beauties that I have not been able to Resist the pleasure of translating it & beleiving that you will be gratified in perusing I take the liberty of herewith transmitting it; a comparison of the two peices may also serve to shew to what degree the views of Iovellanos & those who think with him, are restrained by that portion of the Junta (the majority) who are more attached to antient institutions. With the most true & respectful attachment I am Dr Sir Your very obliged & obt St
George W Erving
